DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seat and window must be shown or the features canceled from the claim 16.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, it is unclear as to how the visor is mounted near the window and the seat because the location of the window and the seat relative to the previously recited elements of the invention is not specified or illustrated.  It is not exactly clear how the window and the seat would be constructed and related to the other features of the invention so that the visor is mounted near them.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



 
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kothari (US 2017/0013188 A1).
Regarding claim 1, Kothari discloses a sun visor assembly (para. [0007]) for a vehicle (Fig. 10) comprising: a visor (Fig. 13, 1310, Fig. 15, 1510, Fig. 16, 1602, Fig. 17, 1706, Fig. 19, 1904, Fig. 20, 2016 and Fig. 11, 1212/1214) having a transparent portion (para. [0116] and [0230] discloses the transparent portion of the visor 1904), the visor pivotable between a first position and a second position (para. [0144], para. [0208] and para. [0215]); and a circuit configured to control at least one function of the visor (para. [0068] disclose “the sun visor provides a convenient center for control and manipulation of such a system, allowing a driver to easily view both the external environment and interior of the vehicle by manipulating conveniently placed controls without turning or struggling with the Sun Visor”, i.e. a circuit exists for current transmission to easily control functions of the visor).
As to claim 2, Kothari discloses wherein the circuit comprises a printed circuit on the transparent portion (Fig. 2A and para. [0145]).  
Regarding claim 3, Kothari discloses wherein the circuit is configured to adjust a tint of the transparent portion (para. [0096] and [0155]).  
As to claim 4, Kothari discloses wherein the visor has a camera (Fig. 1, 106, 108) and a transparent screen (Fig. 1, 102, 104) on the transparent portion, the transparent screen configured to display an image of an occupant of the vehicle (Fig. 16 and para. [0100] and [0113]).
Regarding claim 5, Kothari discloses wherein the visor has a light (para. [0213] discloses “blinking lights on sun visors device”).  
As to claim 6, Kothari discloses wherein the visor has a housing (Fig. 15, 1512, Fig. 16, 1602, Fig. 20, 2018 and Fig. 17, 1708) along a top edge of the transparent portion.  

As to claim 8, Kothari discloses wherein the visor receives power from a vehicle (para. [0168] and para. [0169] discloses “the vehicle's alternator 1002 would supply the necessary power to the sun visor device. However, if the capacity of the alternator 1002 is exceeded, then the vehicle's battery 1004 would supply the necessary power to the sun visor device”, i.e. the visor receives power from the vehicle).
Regarding claim 9, Kothari discloses wherein the visor comprises a clip for attaching to a vehicle (para. [0043] and para. [0310]).  
As to claim 10, Kothari discloses wherein the transparent visor is a display and the circuit is configured to adjust a brightness of the display (para. [0124]).  
Regarding claim 11, Kothari discloses wherein the transparent visor is configured to display information for an occupant of a vehicle (para. [0085] and para. [0011]).  
As to claim 12, Kothari discloses wherein the information is at least one of a time, speed limit, vehicle speed, navigation instruction, compass, and warning information (para. [0120 and para. [0251]).  
Regarding claim 13, Kothari discloses wherein the sun visor is in communication with a remote device (para. [0141] and para [0241]).  
As to claim 14, Kothari discloses wherein the remote device is one of a vehicle information system and a mobile device (para. [0079 and para. [0141]).  
Regarding claim 15, Kothari discloses wherein the sun visor communicates with the remote device wirelessly (para. [0127]).  
Regarding claim 16, as best understood, Kothari discloses a seat (Fig. 14 and para. [0194] and para. [0265]); a window (fig. 14 and para. [0040]) near the seat (Fig. 14 illustrates windows near seats); a the sun visor provides a convenient center for control and manipulation of such a system, allowing a driver to easily view both the external environment and interior of the vehicle by manipulating conveniently placed controls without turning or struggling with the Sun Visor”, i.e. a circuit exists for current transmission to easily control functions of the visor).
As to claim 17, Kothari discloses wherein the circuit is configured to adjust a tint of the transparent visor (para. [0096] and [0155]).  
Regarding claim 18, Kothari discloses wherein the transparent portion has an electronic mirror (Fig. 19 and paras. [0033], [0047] & [0116]).  
As to claim 19, Kothari discloses wherein the transparent portion is configured to display information for an occupant of the seat (para. [0085] and para. [0011]).  
Regarding claim 20, Kothari discloses wherein the visor is configured to pivot about two axes (para. [0144] discloses “Deploying the Sun Visor consists of moving the Sun Visor from an inactive position to an active position, or a stowed position to an un-Stowed position, or a folded position to an unfolded position”, i.e. the visor pivots about multiple axes in order to move from/into multiple positions).

Claims 1-3, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 7,578,751 B2).
Regarding claim 1, Suzuki et al. disclose a sun visor assembly (Fig. 1 and Fig. 12) for a vehicle comprising: a visor (Fig. 12, 302 and Fig. 1, 10) having a transparent portion (col. 28 ln. 67-col. 29 ln. 1 sun visor body 302 may be formed from a semi-transparent material”, i.e. the visor 302 has a transparent portion), the visor pivotable between a first position (Fig. 12, P1 and Fig. 1, P1) and a second position (Fig. 12, P2 and Fig. 12, P1); and a circuit (Fig. 13, 324 and Fig. 2, 24) configured to control at least one function of the visor (col. 15 ln. 2-11 discloses “The drive circuit 324 reads a control signal generated by the CPU 321 and causes the drive motor M to generate rotation in a forward direction or reverse direction based on the control signal. The Sun Visor body 302 moves between the retracted position P1 and the projected position P2”, i.e. the circuit 324 controls the visor 302).  
As to claim 2, Suzuki et al. disclose wherein the circuit (324/24) comprises a printed circuit on the transparent portion (col. 28 ln. 67-col. 29 ln. 4).  
Regarding claim 3, Suzuki et al. disclose wherein the circuit is configured to adjust a tint of the transparent portion (col. 28 ln. 66 – col. 29 ln. 4).  
Regarding claim 16, as best understood, Suzuki et al. disclose a seat (Fig. 12, 306 and Fig. 1, 13); a window (Fig. 12, 305 and Fig. 1, 12) near the seat (Fig. 12, 306 and Fig. 1, 13); a visor (Fig. 12, 302 and Fig. 1, 10) mounted near the window and the seat (Fig. 12 illustrates the visor 302 mounted near the window 305 and the seat 306 and Fig. 1 illustrates the visor 10 mounted near the window 12 and the seat13), the visor (302 and 10) having a transparent portion (col. 28 ln. 67-col. 29 ln. 1 disclose a “sun visor body 302 may be formed from a semi-transparent material”, i.e. the visor 302 has a transparent portion), the visor pivotable between a first position (Fig. 12, P1 and Fig. 1, P1) and a second position (Fig. 12, P2 and Fig. 1, P2): and a circuit (Fig. 13, 324 and Fig. 2, 24) configured to control at least one function of the visor (col. 15 ln. 2-11 discloses “The drive circuit 324 reads a control signal generated by the CPU 321 and causes the drive motor M to generate rotation in a forward direction or reverse direction based on the control signal. The Sun Visor body 302 moves between the retracted position P1 and the projected position P2”, i.e. the circuit 324 controls the visor 302).  


Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holland et al. (US 2019/0232866 A1) disclose a sun visor assembly for a vehicle with a printed circuit configured to control the visor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                         
/D.D.I/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612